DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, see REMARKS, filed 03 MARCH 2021, with respect to the 112(b) rejections have been fully considered and are persuasive.  The 112(b) rejections have been withdrawn. 
There are no longer any other pending rejection and/objections. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03 MARCH 2021 was filed after the mailing date of the Non-Final Office Action on 03 DECEMBER 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S COMMNET
In the REMARKS filed on 03 MARCH 2021, Applicant has amended the claims so that there are no longer any 112(b) issue or any other rejections or objections. 
Examiner had indicated in the previous Office Action that the claims are allowable over the prior art. 
NOTICE OF ALLOWABILITY
The following is an examiner’s statement of reasons for allowance: 
As indicated in the previous Office Action, the claims were amended in a similar nature as the parent application directed towards a device.  The instant application is directed towards a 
The in-situ process of a sample preparation for detecting the presence and/or quantifying clottable fibrinogen including : (a) providing :  a  device for performing an in-situ preparation of a sample, said preparation comprising a number of steps and involving at least two substances, the device comprising: -a plurality of substance receiving portions having a top and a bottom, said substance receiving portions have dimensions such that the portions are sufficient to receive therein through the top a predetermined amount of material required for each of said number of steps, wherein said plurality of substance receiving portions constitute an array of wells: - a membrane having an upper surface constituting the bottom of the substance receiving portions and facing towards an interior of the substance receiving portions, and a lower surface facing towards an exterior of the substance receiving portions, and having such a structure as to allow fluid disposed in the substance receiving portions at least in one of the steps, to be transferred therefrom through the membrane towards the exterior of the substance receiving portions only when vacuum is applied to the bottom of the substance receiving portions: and - at least a plurality of blocking members, each of said members being configured for taking one-first positions relative to the corresponding substance receiving portions, in which the first positions are disposed in close proximity to the lower surface of the membrane and covers it so as to prevent the possibility of fluid communication between the substance receiving portions and the exterior of the substance receiving portions through the membrane, and second positions spaced away from the membrane, so as to allow said fluid communication when vacuum is applied to the bottom of the substance receiving portions, wherein said device constitutes a part of a system comprising: -    an upper 
There is no teaching or motivation to include a blocking member having a blocking flange corresponding in shape and dimension to the shape of the membrane as seen in Figure 3.  
The closest prior art of record is to GAFFNEY which generally discloses a study involving clotting plasma fibrinogen and washing the clot efficiently before measuring the dissolved clot in the spectrophotometer.  The GAFFNEY reference is silent many of the process sets and the inclusion of the ST. CLAIRE reference does not remedy the deficiencies of the GAFFNEY 
Claims 34-37 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797